DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to amendment filed on May 4, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2017/0188453) in view of Takeuchi (US 2018/0009195), Ohmori (US 2013/0306358), Guo Haiquan (CN 103801501), Tanaka Akira (JP 2014070111), and Tanaka Shinya (WO 2004113327).
Regarding claim 1, Sugimoto, figure 1D, discloses a circuit board, comprising: a wiring portion and a non-wiring portion (see figure, wiring portion with wiring 21, and portion where wiring is not there), wherein the wiring portion comprises a metal layer     (layer forming wiring 21) and a resin layer (5), the non-wiring portion comprises a resin layer (5), and the circuit board satisfies a relationship: (A-B)/B≤0.1, wherein A is a maximum value of a thickness in the wiring portion (µm) and B is a minimum value of a thickness in the non-wiring portion (µm) (obvious with the detail disclosed at paragraph 0052 with thickness of the metal layer “T0” between 1 µm to 20 µm, the thickness “T1” about 6 to 20 µm, paragraph 0061, and the thickness “T2,” 5 to 15 µm paragraph 0061).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, Sugimoto meets the limitation.
The modified board of Sugimoto does not explicitly disclose the resin layer at a frequency 10 GHz has a relative permittivity of from 2 to 3 at 23.degree. C.
Takeuchi, discloses a circuit board with the a low specific dielectric constant, low dielectric dissipation factor for high frequency transmission signal, and discloses a dielectric constant of less than 3 (paragraph 0104). Though, Takeuchi does not specifically discloses the temperature, Takeuchi further discloses the elastic modulus testing at 25 degree C. Also, the board will generally be used at atmospheric temperature of about 23 to 25 degree centigrade, it is reasonable to consider dielectric constant described will also hold good at 23 degree centigrade.
Ohmori (US 2013/0306358), figure 2, discloses a circuit board with a resin layer (24) covering the metal layer (23). Omori further discloses dielectric constant of about 3 (paragraph 0173), to suppress noise (paragraph 0061), and further discloses the measurement at 20 degree centigrade (paragraph 0159).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sugimoto with the resin layer at a frequency 10 GHz has a relative permittivity of from 2 to 3 at 23.degree. C., as taught by Takeuchi, and Ohmori, in order to have control on transmission loss.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding the limitation “the resin layer comprises a polymer having a repeating unit represented by at least one of the following formulas (1-1), (1-2) and (1-3),       
    PNG
    media_image1.png
    224
    562
    media_image1.png
    Greyscale
 
wherein R1 are each independently a halogen atom, a monovalent hydrocarbon group having 1 to 20 carbon atoms, a monovalent halogenated hydrocarbon group having 1 to 20 carbons, a nitro group, a cyano group, a primary to tertiary amino group, or a salt of a primary to tertiary amino group, n is each independently an integer of 0 to 2 and wherein when n is 2, 3Application No. 16/647,350 Reply to ()Ifice Action of February 4, 2021 the plurality of Rts may be the same or different, and may bond in any combination to form part of a ring structure,” the modified board of Sugimoto does not disclose detail chemical structure including repeating ring structure as recited in the claim. 
However, the modified board of Sugimoto discloses the resin layer comprising polymer (Sugimoto, paragraph 0047, Takeuchi (abstract, paragraph 0008), and Ohmori discloses a thermoplastic polymer (paragraph 0012, 0015-0018).
9 appropriate”).
Additionally, Guo Haiquan (CN 103801501), relevant pages attached) discloses a polymer (polyimide) with repeating units.
Tanaka Akira (JP 2014070111), relevant pages attached) discloses a polymer (polyimide) with repeating units.
Tanaka Shinya (WO 2004113327), relevant pages attached) discloses a polymer (epoxy resin) with repeating units.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sugimoto with resin layer comprising a polymer having a repeating unit as recited in the claim, as taught by Guo Haiquan, Tanaka Akira, and Tanaka Shinya, in order to have desired insulating, as well as, adhesive properties.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified board of Sugimoto further discloses wherein the metal layer and the resin layer in the wiring portion are laminated in contact with each other (see figure). Additionally, lamination is specific process limitation in a product In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the modified board of Sugimoto meets the limitations.

Regarding claim 3, the modified board of Sugimoto further discloses wherein a dielectric loss tangent of the resin layer at a frequency 10 GHz is from 0.001 to 0.01 at 23.degree. C (obvious in order to control electric properties, including the transmission loss. Also, see by Ohmori, paragraph 0015, and 0061). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 4, the modified board of Sugimoto further discloses wherein the resin layer has an elastic modulus of from 0.1 to 3 GPa. (obvious in order to control electric properties, including the transmission loss. Also, see by Takeuchi, paragraph 0105).   
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 6, the modified board of Sugimoto further discloses wherein a thickness of the resin layer is from 10 to 100 µm, and a thickness of the metal layer is from 10 to 50 µm (Obvious as explained and applied to claim 1 above).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP/ July 27, 2021